Citation Nr: 0030529	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  93-04 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
changes in the right shoulder, rated as 40 percent disabling.

2. Entitlement to an increased evaluation for degenerative 
changes in the left  shoulder, rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active military duty from January 1975 
to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in (RO).

The Board notes that in his March 1993 substantive appeal the 
veteran requested a personal hearing before a member of the 
Board.  The record reflects that the RO notified the veteran 
in a July 2000 letter mailed to his last known address that a 
Central Office hearing had been scheduled for October 2000.  
The record shows that at the time the veteran had been living 
in Saudi Arabia and that VA used this address which was the 
last address of record.  Although the notification letter has 
not been returned by the United States Postal Service as 
undeliverable, the claims file indicates that the veteran 
failed to report for the hearing.  The veteran has not 
explained his failure to report or requested rescheduling of 
the hearing.  The law presumes the regularity of the 
administrative process absent clear evidence to the contrary.  
Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. Brown, 9 
Vet. App. 195, 199 (1996).  Thus, it appears that the veteran 
notice of his Central Office hearing but failed to report.  
38 C.F.R. § 20.704(e) (1999).  Under these circumstances, the 
Board considers the request for a hearing to be withdrawn by 
the veteran.

In June 1997, the veteran raised the issue of entitlement to 
service connection for a cervical spine disorder.  However, 
that issue has not been developed, has not been addressed in 
a rating decision, is not in proper appellate status, and is 
referred to the RO for appropriate action.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Of record is a September 1999 VA orthopedic examination, 
which the Board finds insufficient for evaluation purposes.  
The 1999 VA examination report does not provide the necessary 
information concerning the veteran's limitation of motion of 
the shoulders.  According to the examination report, for 
example, the veteran had "passive elevation to about 120 but 
bilateral inability to bring the arms up by themselves."  It 
is unclear from this report whether the veteran has complete 
immobility of the shoulders.   The Board is not free to 
exercise its own judgment as to the extent to which any 
additional disability contributes to the veteran's service-
connected shoulder disabilities and is precluded, in fact, 
from exercising an opinion on any medical matter.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Accordingly, the Board is 
of the opinion that the veteran should be afforded a thorough 
and contemporaneous VA examination to include a review of his 
claims file and past clinical history, with particular 
attention to the severity of present symptomatology, as well 
as any significant pertinent interval medical history since 
his VA examination in September 1999.

The Board also notes that veteran is currently in receipt of 
the maximum schedular evaluation under Diagnostic Code 5201 
for limitation of motion of the shoulder.  Therefore, the 
medical findings should provide a basis for assessing whether 
the there is an unusual disability picture warranting an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire REMAND, to included the 
explanatory paragraphs above the numbered 
instructions.

2.  At the outset, the RO should attempt 
to verify the veteran's current address.  
At a minimum, the RO should attempt to 
contact the veteran at his Saudi Arabia 
address, as reported on the Supplemental 
Statement of the Case (SSOC), dated 
December 13, 1999, in requesting the 
following development.

3.  The RO should assure that copies of 
all available relevant treatment records 
are included in the claims folder.  In 
the event any of the above development 
cannot be obtained, the RO should ensure 
that efforts to obtain the information 
requested above are fully documented in 
the record.  

4.  The veteran should undergo VA 
orthopedic examination to determine the 
current severity of the service-connected 
shoulder disabilities.  The examiner 
should obtain a detailed history 
regarding any hospitalizations and the 
treatment thereafter.  All indicated 
tests and studies should be conducted and 
all findings should be reported in 
detail.  The orthopedic examiner is 
requested to include range of motion 
studies, in all directions, for each 
shoulder, specifically in degrees and to 
note the extent to which any motion 
deviates from normal. 

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

a.  What is the veteran's range of 
motion for each shoulder for forward 
elevation, abduction, internal 
rotation, and external rotation?

b.  What are the standards for 
normal ranges of motion for the 
shoulder for the different range of 
motion tests?

c.  How do the range of motion 
findings for each shoulder relate to 
those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does the veteran have ankylosis 
of both shoulders (scapulohumeral 
articulation)?

e.  If the answer to question (d) is 
yes, does the veteran have 
unfavorable abduction limited to 25 
degrees from the side?

f.  Is there any impairment of the 
humerus and if so does such 
impairment include nonunion of the 
humerus (false flail joint) or loss 
of head of the humerus (flail 
joint)?

g.  Based on the examination 
findings in conjunction with the 
entire record, are there any 
manifestations of disability that 
show an exceptional or unusual 
disability picture with such factors 
as marked interference with 
employment or frequent periods of 
hospitalization?   

If the veteran does have degenerative 
changes the examiner should provide an 
accurate assessment of the arthritis 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
functional limitation resulting 
therefrom.  The examiner should be asked 
to answer the following questions:

g.  Do the veteran's right and left 
shoulders exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note the 
degree of additional range of motion 
loss due to these symptoms, or more 
specifically, should note the degree 
of movement at which any of such 
symptoms begin)?

h.  Does pain significantly limit 
functional ability during flare-ups or 
when the right and left shoulder is 
used repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right and left 
shoulder disorders, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected right and left 
shoulders, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right and left 
shoulder disorders.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, the RO should again 
review the record.  With respect to both 
shoulders, the decisions made should be 
articulated in light of the analysis set 
for in DeLuca, Hicks, supra, as well any 
other applicable regulations, including 
38 C.F.R. §§ 4.40, 4.45.  The RO should 
also consider whether referral for 
assignment of an extraschedular rating 
should be made, in accordance with 
38 C.F.R. § 3.321(b) (1999).  If the 
ultimate decision results in increased 
ratings, the veteran should be asked 
whether that satisfies his appeal.  If he 
replies in the negative, or not at all, 
or if his claims continue to be denied, 
he should be furnished a SSOC concerning 
all evidence added to the record since 
the last SSOC was issued in December 
1999.  The veteran should then be given 
an opportunity to respond, and the case 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


